
	

114 S1807 IS: Regulatory Impact Scale on the Economy Small Business Act of 2015
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1807
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Daines (for himself, Mr. Blunt, and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To require agencies to publish the categorization of certain proposed and final rules, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Regulatory Impact Scale on the Economy Small Business Act of 2015 or the RISE Small Business Act of 2015.
 2.Categorization of rulesSection 553 of title 5, United States Code, is amended by adding at the end the following:  (f)Categorization of rules (1)In generalBefore an agency promulgates a proposed or final rule that the agency determines is likely to have an annual effect on the economy of not less than $100,000,000, the agency shall—
 (A)assign the rule to the applicable category described in paragraph (2) based on the highest possible annual effect that the agency determines the proposed or final rule is likely to have on the economy; and
 (B)publish in the Federal Register the assigned category for the rule. (2)CategoriesA proposed or final rule is a—
 (A)category 1 rule, if the agency determines that the rule is likely to result in an annual effect on the economy of not less than $100,000,000 and not more than $499,999,999;
 (B)category 2 rule, if the agency determines that the rule is likely to result in an annual effect on the economy of not less than $500,000,000 and not more than $999,999,999;
 (C)category 3 rule, if the agency determines that the rule is likely to result in an annual effect on the economy of not less than $1,000,000,000 and not more than $4,999,999,999;
 (D)category 4 rule, if the agency determines that the rule is likely to result in an annual effect on the economy of not less than $5,000,000,000 and not more than $9,999,999,999; and
 (E)category 5 rule, if the agency determines that the rule is likely to result in an annual effect on the economy of not less than $10,000,000,000.
 (3)Submission to OIRAEach agency shall, on an annual basis, submit to the Administrator of the Office of Information and Regulatory Affairs a list of the rules, by category, that the agency published in the Federal Register under paragraph (1) during the preceding year.
 (4)Publication on OIRA websiteNot later than 60 days after the date on which the Administrator of the Office of Information and Regulatory Affairs receives a list of rules from an agency under paragraph (3), the Administrator shall publish on www.reginfo.gov—
 (A)the list of rules received from the agency under paragraph (3); and (B)an estimate of the costs and benefits of each rule included on the list..
 3.Defining significant economic impact for initial and final regulatory flexibility analysesSection 601 of title 5, United States Code, is amended— (1)in paragraph 6, by striking and at the end;
 (2)in paragraph 7, by striking the period at the end and inserting a semicolon; (3)in paragraph 8—
 (A)by striking Recordkeeping and all that follows through The and inserting the; and (B)by striking the period at the end and inserting ; and; and
 (4)by adding at the end the following:  (9)the term significant economic impact means an annual economic effect of not less than $100,000,000..
			
